Mr. Justice Wole
delivered the opinion of the court.
*501In this case, which is an appeal from an order of the District Court of San Juan refusing to approve a statement of the case, the respondent moved to dismiss the appeal. He bases his motion on the fact that Rule 64 of the Supreme Court of Porto Rico gives an appellant a remedy in case a court below refuses to sign a statement of the case or bill of exceptions. We had occasion to review this case in the case of Rios et al. v. Ríos, 15 P. R. R., 163, where we decided that although an appellant might rely upon rule 64 of this court or a similar rule, nevertheless an appeal was a natural way in which to bring a question for review before this court, and we see no reason to change oqr opinion. The motion to dismiss must be overruled.
Coming to the merits of the appeal we find that the appellant, on July 3, 1913, presented an application for an extension of-time to file a statement of the case; the appeal, however, was taken on June 22 and the time for filing such statement of the case had expired on July 2; hence the District Court of-San Juan was without power to extend the time for filing such statement. We have this day decided a similar question in the case of Ex parte Pedro Deliz Sosa et al. v. Juana Franco Oliver where we held that an extension of time for filing a statement of the case made after the time limited by law had expired could not avail an appellant and .the authorities are there collected. It makes no difference, as the appellant alleges, that .the respondent made no motion in the court below, as the court was without power to approve the statement of the case under the conditions and properly refused to do so.
The order appealed from must be affirmed.

Motion to dismiss overruled and order appealed from affirmed.

Chief Justice Hernández and Justice Aldrey concurred.
Justices del Toro and Hutchison signed stating that they agreed with the decision.